Exhibit 10.48

CONFORMED COPY

 

         LOGO [g292172g0119021110181.jpg]   

395 Hudson Street

3rd Floor

New York, NY 10014

212.624.3700

As of November 2, 2016

Martin J. Wygod

c/o WebMD Health Corp.

395 Hudson St. – 3rd Floor

New York, NY 10014

Dear Marty:

Reference is made to the grant of (i) a nonqualified option to purchase 100,000
shares of WebMD Health Corp.’s (the “Company”) Common Stock made to you on
November 2, 2016 (the “2016 Option”) as evidenced by the Option Agreement dated
November 2, 2016 (the “Option Agreement”) and (ii) 25,000 shares of the
Company’s restricted Common Stock made to you on the same date (the “2016
Restricted Stock Grant” and collectively with the 2016 Option, the “2016
Grants”) and evidenced by a Restricted Stock Agreement dated November 2, 2016
(the “Restricted Stock Agreement”). Notwithstanding anything to the contrary
contained in the Option Agreement or the Restricted Stock Agreement, the 2016
Grants are “Outstanding Equity” for purposes of the Employment Agreement between
you and the Company dated August 3, 2005, as amended, and will be afforded the
protections contained in such Employment Agreement.

Except as set forth herein, the Option Agreement and the Restricted Stock
Agreement remain in full force and effect.

Sincerely,

WEBMD HEALTH CORP

 

By:

 

  /s/ Lewis H. Leicher

  Lewis H. Leicher   Senior Vice President

Agreed to:

 

  /s/ Martin J. Wygod

Martin J. Wygod